DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (i.e., claims 1, 3, 5-8, 14, 16, 18, 20) in the reply filed on 6/10/21 is acknowledged.
Claim Objections
Claims 1, 14 are objected to because of the following informalities:  Please delete the parentheses and the “degree” symbol the said parentheses surround.  Spelling out “degrees” is descriptive enough without having a redundant symbol in parentheses.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6,  14, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang et al (WO 2018058508; already of record; “Huang”). 
Notes: US 20190227244 serves as an English translation of herein relied-upon document WO 2018058508.
	Regarding claim 1, Huang teaches an optical fiber connector, comprising: a main shaft 106 (e.g., fig. 4), comprising: a through hole; a head end; a tail end coupled to the head end and away from the head end (e.g., fig. 4: left side of shaft is head end; right side is tail end), wherein the through hole is disposed in the main shaft and extends from the head end to the tail end (e.g., fig. 4); a connecting piece 101/102 fixedly coupled to the head end and partially accommodated in the through hole (e.g., fig. 4), and a lock cap 103 (e.g., fig. 4) comprising: a sealing portion (e.g., fig. 4; the portion of the lock cap 103 that interfaces with the seal 108 is the sealing portion) rotationally coupled to an outer side of the head end, and a connection portion (e.g., the connection portion in fig. 4 includes the thinner diameter portion of element  103 up to and including a part of the wider diameter portion of element 103 that overlaps the proximal/right end of element 201 {in the longitudinal direction} and runs along the head end but terminates well before the tail end {in the longitudinal direction}) that is connected to a side of the sealing portion (e.g., fig. 4; the portion of the lock cap 103 that interfaces with the seal 108 is the sealing portion), wherein the connection portion is located on a side of the head end and is located away from the tail end (e.g., fig. 4), wherein the connection portion is configured to partially accommodate an adapter 201 (e.g., the connection portion in fig. 4 includes the thinner diameter portion of element  103 up to and including a part of the wider diameter portion of element 103 that overlaps the proximal/right end of element 201 {in the longitudinal direction} and thus accommodates element 201) when the connecting piece 101/102 is inserted into the adapter 201 (e.g., fig. 4), wherein a lock protrusion 131 is disposed on an inner side of the connection portion (e.g., figs. 4, 8), wherein 3Atty. Docket No. 4747-27600 (85979050US10) the lock protrusion 131 is configured to be snap-fitted to a lock slot of 
	Thus claim 1 is met.
	Regarding claim 3, Huang teaches the optical fiber connector of claim 1 (see above), wherein the connecting piece 101/102 comprises: a connection base with a first end and a second end, wherein the first end is inserted into the through hole (e.g., fig. 4), and 4Atty. Docket No. 4747-27600 (85979050US10)a connection terminal fastened to the second end of the connection base (e.g., fig. 4; the left side of 101/102 in fig. 4 comprises a connection terminal).  
	Regarding claim 5, Huang teaches the optical fiber connector of claim 3 (see above), wherein the connection base comprises: a fastening portion comprising a side, and a mounting portion 101 located on the side, wherein the mounting portion 101 is partially inserted into the connection terminal 102, and wherein the fastening portion is integrally formed with the mounting portion (e.g., fig. 4).  
	Regarding claim 6, Huang teaches the optical fiber connector of claim 5 (see above), wherein the connection terminal comprises: a protective housing 102, wherein the mounting portion 101 is partially inserted into the protective housing 102, a ferrule mounted in the protective housing 102, a limiting hole disposed on the protective housing 102 (e.g., fig. 4), and a limiting protrusion disposed on the mounting portion 101 (e.g., fig. 4), and partially or completely clamped in the limiting hole (e.g., fig. 4).  
	Regarding claim 14, Huang teaches an adapter comprising: an adapter body comprising: an input end comprising an outer sidewall, an output end coupled to the input end and that is away from the input end, 8Atty. Docket No. 4747-27600 (85979050US10) a penetration hole that extends from the input end to the 
	Regarding claim 16, Huang teaches an optical fiber connection assembly, comprising: an optical fiber connector comprising: a main shaft, comprising: a through hole; a head end; a tail end coupled to the head end and away from the head end, a connecting piece fixedly connected to the head end and partially accommodated in the through hole; and a lock cap comprising: a sealing portion rotationally coupled to an outer side of the head end, and a connection portion that is connected to a side of the sealing portion, wherein the connection portion is located on a side that is of the head end and that is away from the tail end, wherein a lock protrusion is disposed on an inner side of the connection portion; and an adapter comprising a body, wherein the body comprises: 10Atty. Docket No. 4747-27600 (85979050US10) an input end;  an output end that is away from the input end (e.g., fig. 4); a penetration hole extending from the input end to the output end and is disposed in the adapter body (e.g., fig. 4); and a lock slot disposed on an outer sidewall of the input end, wherein the lock slot extends a second angle in a circumferential direction of the input end, wherein the second angle is less than or equal to 90° (e.g., figs 5, 6, 8; fig. 4; ¶ 0070; see in general ¶s 0059-0062, 0067, 0070), wherein the connection portion accommodates a part of the input end and the lock protrusion is located in the lock slot when the connecting piece is partially inserted into the 
	Regarding claim 18, Huang teaches the optical fiber connection assembly of claim 16 (see above), wherein the connecting piece comprises: a connection base with a first end and a second end, wherein the first end is inserted into the through hole (e.g., fig. 4); and a connection terminal, wherein one end of the connection terminal is fastened to the second end of the connection base, and wherein another end of the connection terminal is inserted into the penetration hole (e.g., fig. 4).  
	Regarding claim 20, Huang teaches wherein the connection base comprises: a fastening portion comprising a side, and a mounting portion 101 located on the side, wherein the mounting portion 101 is partially inserted into the connection terminal, and wherein the fastening portion is integrally formed with the mounting portion (e.g., fig. 4)

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, claim 7 is sufficiently detailed, when considering the entirety of the claim elements, to be deemed as non-obvious.
Moreover, regarding claim 8, being consistent with the rejection of claim 1 (e.g., the connection portion in fig. 4 includes the thinner diameter portion of element 103 up to and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 8864389) and Droege (US 7556437) also disclose sealed lid/cap assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).